United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-3541
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Diana Kay Erickson,                    *
                                       *     [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: March 27, 2012
                                Filed: May 31, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Under the terms of a written plea agreement that contained an appeal waiver,
Diana Erickson pleaded guilty to mail fraud in violation of 18 U.S.C. § 1341, and
filing a false tax return in violation of 26 U.S.C. § 7206(1). The district court1
imposed a sentence of 33 months in prison and 3 years of supervised release, and
ordered her to pay $305,249.72 in restitution. Defense counsel has moved to
withdraw and submitted a brief under Anders v. California, 386 U.S. 738 (1967).


      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       We conclude that the appeal waiver should be enforced as to all issues in this
appeal. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(court should enforce appeal waiver and dismiss appeal where appeal falls within
scope of waiver, both plea agreement and waiver were entered into knowingly and
voluntarily, and no miscarriage of justice would result); see also United States v.
Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal
waiver in Anders case).

       Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issue not covered by the waiver.
Accordingly, we dismiss this appeal and grant counsel’s motion to withdraw, subject
to counsel informing Ms. Erickson about procedures for seeking rehearing or filing
a petition for certiorari.
                         ______________________________




                                         -2-